Citation Nr: 0900952	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only.

2.  Entitlement to a clothing allowance for 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to April 
1974.  

In a June 1998 rating decision issued in August 1998, the RO 
denied service connection for bilateral hip and leg disorders 
secondary to service-connected back disability and for a skin 
disorder.  In November 1998, the veteran perfected a timely 
appeal to the RO's denial of these claims, following the 
issuance of a statement of the case (SOC) in October 1998.  
Subsequently, in a March 2001 administrative decision, the RO 
denied entitlement to a clothing allowance for the year 2000.  
The veteran's representative filed a notice of disagreement 
(NOD) in April 2001; however, an SOC in accord with the 
holding in Manlincon v. West, 12 Vet. App. 238 (1999) has not 
been issued.  

In a May 2002 rating decision issued in July 2002, the RO, in 
pertinent part, denied service connection for 
gastroesophageal reflux disease (GERD), claimed as ulcers and 
gastric condition, and granted service connection for 
Hepatitis B/C and assigned an initial 10 percent rating, 
effective November 23, 1998.  In January 2003, the veteran 
filed an NOD with regard to the initial rating assigned for 
Hepatitis B/C and the denial of service for GERD.  In a 
December 2003 rating decision issued in January 2004, the RO 
granted service connection for GERD and assigned an initial 
10 percent rating.  This was considered a full grant of 
benefits, so this issue is no longer in appellate status.  In 
January 2004 the veteran perfected an appeal to denial of a 
higher initial rating for Hepatitis B/C, following issuance 
of an SOC in December 2003.  In August 2004, the veteran's 
representative indicated that the veteran was withdrawing all 
pending appeals, except those with regard to a higher initial 
rating for Hepatitis B/C and for a clothing allowance.  See 
38 C.F.R. § 20.204 (2004).  Subsequently, in an August 2005 
rating decision, the RO recharacterized the veteran's 
disability and assigned an initial 100 percent rating for 
Hepatitis B/C with cirrhosis with GERD claimed as ulcers and 
gastric condition, effective November 23, 1998.  This was a 
full grant of the veteran's appeal with regard to a higher 
initial rating for Hepatitis B/C.  

This case also came to the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision, in which the RO 
denied the veteran's claim for entitlement to assistance in 
acquiring an automobile and adaptive equipment or adaptive 
equipment only.  Thus, the only issues now before the Board 
are the two listed on the title page. 

In his January 2006 substantive appeal (VA Form 9), the 
veteran indicated that he wanted a Travel Board hearing; 
however, he withdrew his request by correspondence dated in 
March 2007.  See 38 C.F.R. § 20.704(e) (2006). 

The issue of entitlement to a clothing allowance for 2000 is 
addressed in the REMAND portion of the decision below and is 
being remanded the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is service connected for: Hepatitis B/ C with 
cirrhosis with GERD, rated as 100 percent disabling; post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling; residuals of lumbosacral strain including 
arthritis, rated as 20 percent disabling; and tinnitus and 
mild foot drop of the right and left feet, associated with 
residuals of lumbosacral including arthritis, all three 
separately rated as 10 percent disabling; and left ear 
hearing loss, rated as noncompensably disabling; for a 
combined disability rating of 100 percent.

2.  The veteran has not asserted that his visual acuity in 
both eyes is permanently impaired consistent with regulatory 
requirements as a result of service-connected disability.  
The veteran's service-connected disabilities are not shown to 
have resulted in the loss, or permanent loss of use, of at 
least one foot or one hand; or, ankylosis of a knee or a hip.




CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.350, 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Moreover, a June 2005 pre-rating letter 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA consistent with the holding in Pelegrini.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession (consistent with the regulations in effect at 
that time).  After issuance of the notice described above, 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  

The veteran was not given the specific notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim), until October 2006.  This matter, however, 
does not involve an effective date or the assignment of a 
disability evaluation.  Consequently, the Board concludes 
that the veteran was not prejudiced by the timing of this 
notice in this particular instance.  As such, any error in 
the timing of the notice was harmless, the veteran was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence of any VA error in notifying 
the veteran that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim for entitlement to automobile or adaptive equipment.  
Pertinent medical evidence associated with the claims file 
consists of VA treatment records and the report of an August 
2008 VA examination.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran by his representative, on his behalf.  
Finally, the Board notes that, where the law and not the 
evidence is dispositive, VCAA does not apply.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).



Analysis

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901, the evidence must demonstrate 
service-connected disability (or disabilities) resulting in 
the loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2008).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.808(b)(1)(iv) (2008).

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

Service connection is in effect for: Hepatitis B/C with 
cirrhosis with GERD, rated as 100 percent disabling; PTSD, 
rated as 70 percent disabling; residuals of lumbosacral 
strain including arthritis, rated as 20 percent disabling; 
and tinnitus, and mild foot drop of right and left foot, 
associated with residuals of lumbosacral including arthritis, 
each separately rated as 10 percent disabling; and left ear 
hearing loss, rated as noncompensably disabling; for a 
combined disability rating of 100 percent.

The evidence does not show that the veteran demonstrates 
permanent loss, or loss of use, of a hand or a foot due to 
service-connected disability, or, permanent impairment of 
vision in both eyes, resulting in (1) vision of 20/200 or 
less in the better eye with corrective glasses, or, (2) 
vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than 20 degrees in the better 
eye.

The veteran has not contended that he has vision impairment 
that would be a basis for his claim and there is no record of 
such vision impairment or blindness.  Rather, the veteran has 
argued that he has partial loss of use of his feet, due to 
his service-connected residuals of lumbosacral strain with 
arthritis and associated bilateral foot drop, which his 
representative asserts prevents him from operating a motor 
vehicle under normal circumstances.  

A November 2005 VA prosthetics/orthotics clinic note reflects 
that the veteran was fitted for a left ankle fixed orthotic 
(AFO) and that he would be considered for a right below-the-
knee orthotic (BKO) if he had problems with right foot drag.  
The veteran reported that, because of bilateral foot drop, he 
had difficulty walking up inclines.  Sensory testing revealed 
diffusely decreased feeling in both legs and feet, left 
greater than right.  Ankle jerks were absent and knee jerks 
were very sluggish, bilaterally.  The assessment included 
bilateral foot drop, left greater than right, secondary to 
lumbosacral radiculopathy, lumbar spondylosis, and chronic 
low back pain, symptomatic. 

During an August 2006 VA examination, the veteran reported 
that he has intermittent bilateral back pain and weakness in 
both feet; otherwise no foot problems.  The examiner 
indicated that the veteran uses a cane, no crutches or 
braces, and bilateral AFOs, that is, he wears surgical boots.  
He has had no surgery on his feet.  The veteran was noted to 
be independent in daily activities and that he has been 
unemployed since 1996.  On examination, the veteran's feet 
looked normal except for weakness or bilateral foot drop, 
right more than left.  Range of motion of the right ankle was 
dorsiflexion from 0 to 10 degrees; plantar flexion from 0 to 
40 degrees; supination from 0 to 26 degrees; and pronation 
from 0 to 10 degrees.  Range of motion of the left ankle was 
dorsiflexion from 0 to 20 degrees; plantar flexion from 0 to 
40 degrees; supination from 0 to 30 degrees; and pronation 
from 0 to 10 degrees.  No joint pain was noted on motion.  
Four repeated movements of the ankle did not show an increase 
in pain, fatigue, or weakness.  There was no edema or 
instability noted, but there was weakness in both feet.  The 
toe extensor and feet extensor was 4+ times 5.  There was 
also some weakness on the right knee flexor and hip extensor 
and sensory deficit to pinprick at L5-S1 in the legs.  His 
gait was unstable; the veteran could not stand on only one 
leg.  Standing was stable; squatting was limited.  But 
supination and pronation were full and rising.  The examiner 
added that the veteran's feet were basically within normal 
limits except for mild foot drop, right more than left.  

Neither the veteran asserts nor the evidence shows that he 
has the loss, or permanent loss of use, of at least one hand 
or one foot, or ankylosis of at least one knee or one hip due 
to service-connected disability.  In the absence of a 
qualifying service-connected disability-which is a threshold 
requirement-the preponderance of the evidence is against the 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, 
entitlement to assistance in acquiring an automobile and 
adaptive equipment or for adaptive equipment only is not 
established and the claim must be denied.


ORDER

Entitlement to assistance in acquiring an automobile and 
adaptive equipment or for adaptive equipment only is denied.


REMAND

With regard to the claim for entitlement to a clothing 
allowance for 2000, the Board notes that, in an April 2001 
NOD the veteran's representative specifically disagreed with 
the RO's March 2001 denial of a clothing allowance for 2000.  
By filing an NOD, the veteran has initiated appellate review 
of this issue.  The next step in the appellate process is for 
the RO to issue to the veteran an SOC.  See 38 C.F.R. § 19.29 
(2008); Manlincon, 12 Vet. App. at 240-41 (1999).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  The Board emphasizes, however, that to 
obtain appellate review of an issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2008).

Accordingly, the case is REMANDED for the following action:

The RO should issue to the veteran and 
his representative an SOC addressing the 
claim for entitlement to a clothing 
allowance for 2000.  Along with the SOC, 
the RO must furnish to the veteran a VA 
Form 9 (Appeal to Board of Veterans' 
Appeals), and afford him the applicable 
time period for perfecting an appeal as 
to this issue.

The veteran and his representative are 
hereby reminded that appellate 
consideration of the matter identified 
above (entitlement to a clothing 
allowance for 2000) may be obtained only 
if a timely appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


